Citation Nr: 1646339	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  07-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied service connection for type II diabetes mellitus.  The Veteran filed a notice of disagreement (NOD) later in December 2008.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

This appeal also arose from an October 2009 rating decision in which the RO denied service connection for a heart condition and hypertension.  The Veteran filed an NOD in November 2009.  An SOC was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2011.

In November 2011, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In December 2012, the Board denied the claims for service connection for diabetes mellitus, a heart disorder, and hypertension.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a July 2013 joint motion for remand filed by representatives for both parties, vacating that portion of the Board's December 2012 decision which denied service connection for diabetes mellitus, a heart disorder, and hypertension.  The Court remanded these matters to the Board for further action in compliance with the joint motion.

In July 2014 and November 2015, the Board remanded the claims for service connection for diabetes mellitus, a heart disorder, and hypertension to the agency of original jurisdiction (AOJ) for further development.  After completing the requested actions, the AOJ continued to deny the claims (as reflected in July 2015 and January 2016 supplemental SOCs (SSOC)) and returned the matters to the Board for further appellate consideration.

In September 2016, the Board notified the Veteran that the VLJ who conducted the November 2011 hearing was no longer employed at the Board, and offered him another opportunity for a hearing before a current VLJ who would participate in the decision in his appeal, consistent with 38 C.F.R. §§ 20.707  and 20.717 (2015).  In October 2016, however, the Veteran declined a new hearing and indicated his desire for his claim on appeal to be considered on the basis of the current record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the matters which are on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its November 2015 remand, the Board explained that medical opinions obtained in July 2015 pertaining to the Veteran's claimed heart disorder and hypertension were inadequate.  Specifically, the physician who provided the opinions opined that the claimed disabilities were not related to service, but the only rationale provided was that the Veteran did not suffer from heart disease or hypertension during service.  The Board noted that the mere absence of documentation of a claimed disorder in service treatment records is not, by itself, an adequate basis for a medical opinion.  Hence, the Board instructed the physician who provided the July 2015 opinions to provide new opinions as to the etiology of the claimed heart disorder and hypertension.  The Board advised the physician of the various blood pressure readings which were recorded during service (including an elevated reading of 132/100 in July 1978) and of the fact that the Veteran was evaluated for chest pain and tightness in service on various occasions.  The physician was also instructed to provide an adequate rationale for all opinions expressed.

In December 2015, the VA physician who provided the July 2015 opinions opined that it was not likely ("less likely than not") that the Veteran's hypertension and heart disease arose during service or were otherwise related to service.  As for hypertension, the physician reasoned that greater than 95 percent of hypertension is hereditary and tends to first appear in affected individuals in the middle 30s.  The Veteran left service at age 27 and had not yet developed hypertension.  It was likely ("more likely than not") that he would have developed hypertension whatever career choice he made.

With respect to heart disease, the physician explained that when the Veteran appeared for treatment at VA in 2005, he was already being treated for diabetes mellitus, hypertension, and hyperlipidemia.  Thus, he was marked as being at very high risk for the future development of coronary artery disease.  He had advanced coronary artery disease which required bypass surgery by 2009.  It was not likely ("less likely than not") that the cited complaints of chest pain in the 1970s represented heart disease.  The Veteran left service at age 27 and had not yet developed heart disease.  It was likely ("more likely than not") that he would have developed heart disease whatever career choice he made because of his heavy load of risk factors.  The physician then listed several uncontrollable risk factors for heart disease.

The December 2015 opinions are also deficient in that, although the physician provided a more detailed description of the Veteran's medical history, her primary rationale was still essentially that the Veteran had not experienced hypertension or heart disease during service.  In this regard, the Board reiterates that a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23 (2007).  The physician did not address the elevated blood pressure reading of 132/100 in July 1978.  Moreover, although the physician indicated that it was not likely that the cited complaints of chest pain in the 1970s represented heart disease, she did not provide a complete, clearly-stated rationale for this conclusion.   

Under these circumstances, the Board finds that a remand is necessary to obtain addendum opinions (from an appropriate physician other than the individual who provided the July and December 2015 opinions) which fully addresses the relationship, if any, between the Veteran's current cardiac disability and hypertension and his service.

Prior to obtaining further opinions in connection with the claims on appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes VA treatment records from the VA Pacific Islands Health Care System dated to November 2013.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified location all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) as regards requests for records from Federal facilities.

Also, a June 2011 VA mental health outpatient initial evaluation note reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for a cardiac disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been obtained and appear to be directly relevant to the Veteran's claim.  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Veteran reported during the November 2011 hearing that he had received treatment for cardiac problems from Dr. Early and that he continued to receive relevant treatment at Kaiser Permanente (Kaiser).  Also, the claims file contains some relevant treatment records from Tripler Army Medical Center (Tripler).  A review of the claims file indicates that the Veteran's complete treatment records from Dr. Early and Tripler have neither been requested nor obtained.  Also, the treatment records from Kaiser that have been obtained are only dated to June 2008.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any additional examination(s) and/or opinion(s), if appropriate) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the VA Pacific Islands Health Care System dated since November 2013. Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that provide appropriate authorizations to obtain complete treatment records for diabetes, a cardiac disability and hypertension from Kaiser (dated since June 2008), Dr. Early, and Tripler, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from an appropriate physician other than the physician who provided the July and December 2015 opinions an addendum opinion regarding the etiology of the Veteran's current cardiac disability.

Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the physician should identify any cardiac disability(ies) currently present or present at any time since June 2009 (even if now resolved or asymptomatic):

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service, (b) was manifest to a compensable degree within the first post-service year, or (c) is otherwise medically-related to the Veteran's  service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the evidence of treatment for chest pain and tightness in service in April 1974, June and July 1975, and May 1976.

The physician is advised that the Veteran is competent to report symptoms, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Notably, the absence of documented evidence of treatment for a particular cardiac disability in service should not serve as the sole basis for a negative opinion.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from an appropriate physician other than the physician who provided the July and December 2015 opinions an addendum opinion regarding the etiology of the Veteran's current hypertension.

Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset during service, (b) was manifested to a compensable degree within the first post-service year, or (c) is otherwise medically-related to the Veteran's  service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include an elevated blood pressure reading of 132/100 which was recorded in service in July 1978.

The physician is advised that the Veteran is competent to report symptoms, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Notably, the absence of documented evidence of treatment for hypertension in service should not serve as the sole basis for a negative opinion.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional examination(s) and/or opinion(s), if appropriate), adjudicate the claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


